DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for the benefit of US provisional patent application serial no. 62/888,739, filed Aug. 19, 2019.

Response to Amendment
The amendments filed on June 09, 2022 have been entered.
Claims 1, 10, and 21 have been amended.
Claim objection has been withdrawn for Claim 21 in light of the amendment filed on June 09 2022 by the applicant. 

          				        Response to Arguments
Applicant’s arguments filed on June 09, 2022 have been considered but are not all persuasive.  

Applicant’s argument:
With reference to claims 2 and 13, the Kakani reference discloses the use of 1-beta to calculate a probability of making an error in assessing a correlation in events, i.e. the higher the number of events, the greater the probability that the correlations are correct. The network score in the present invention does not relate to the probability that the evaluations are correct, the network score is an actual ratio of a share of users that had only good service over a period of time, representing an evaluation of the network.
 
Examiners’ response to the argument: 
The examiners respectfully disagree. The applicant states that the score in the invention is an actual ratio. In response, in is known in mathematics, that the value (score) of the probability is represented as a ratio and the value always ranges between 0 and 1. In addition, the equation indicated in claim 2 in the current application “(1-(F/T))*100, wherein F represents the first number associate with at least one failed event and T represents the second total number associated with the events,” is known to be a probability equation. 
Therefore, based on the broadest reasonable interpretation of the claim language, the examiners have interpreted the score as equivalent to the probability score. 

























Claim Objections
Claims 1 is objected to because of the following informalities:  
“each of the plurality of event quality monitoring applications configured to generate end point data for each event” should read (Examiners’ suggestion) “each of the plurality of event quality monitoring applications configured to generate endpoint data for each event.”

Claims 10 is objected to because of the following informalities:  
“generating, using a plurality of event quality monitoring applications stored in non- transitory memory and executable by a plurality of endpoint processors, end point data for each event, including an event type, a user identifier to identify the user of the endpoint device, and a service score evaluating a quality of service of the network during the event, based on at least one of user feedback, latency, jitter, packet loss and a codec used:” should read (Examiners’ suggestion) “generating, using a plurality of event quality monitoring applications stored in non- transitory memory and executable by a plurality of endpoint processors, endpoint data for each event, including an event type, a user identifier to identify the user of the endpoint device, and a service score evaluating a quality of service of the network during the event, based on at least one of user feedback, latency, jitter, packet loss and a codec used;” 
 
  Appropriate corrections are required.












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the event point data" in "obtaining, by a processor, the event point data for each event from each of the plurality of endpoint devices.”  There is insufficient antecedent basis for this limitation in the claim. For the examination purposes, the examiner have considered the limitation to disclose “obtaining, by a processor, the endpoint data for each event from each of the plurality of endpoint devices.”














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-12, 14, 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, and in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux.

Claim 1. 	Xuan discloses a system for evaluating a network comprising: 
a plurality of event quality monitoring applications stored in non-transitory memory and executable by a plurality of endpoint processors, respectively, at a plurality of endpoint devices, including input/output devices enabling users to interface therewith; the plurality of endpoint devices coupled to the network, which supports events thereon, each of the events occurring at one of the plurality of endpoint devices (The art teaches in Col. 3 lines 60-64 a computing environment in which a media content service 102 provides content via network 104 to a variety of client devices (106-1 through 106-5) (i.e., endpoint devices) associated with users. The art teaches in Col. 6 lines 19-33 that the device 200 (i.e., endpoint device) includes one or more memories (e.g., memory 210). Memory 210 includes non-transitory computer-readable storage media that may be any of a wide variety of types of volatile and non-volatile storage media. Memory 210 includes at least one operating system (OS) module 212 configured to manage hardware resources such as I/O interfaces 204 and provide various services to applications or modules executing on processor(s) 202. Further, the art teaches in Col. 6 lines 44-64 that the device 200 (i.e., endpoint device) may be configured to generate and transmit feedback to content service 102 in association with a content item that has been requested from the content service 102. In accordance with various implementations, feedback may be generated and transmitted to content service 102 during playback of the content item. The feedback may indicate the quality of the service experienced by device 200 during playback of the content item), each of the plurality of event quality monitoring applications configured to generate end point data for each event, including an event type, a user identifier to identify the user of the endpoint device, and a service data evaluating a quality of service of the network during the event, based on one or more of: user feedback indicating quality of the event, latency, jitter, packet loss and a codec used (The art teaches in Col. 6 lines 65-67 and Col. 7 lines 1 -26 that the device 200 may generate and transmit feedback (i.e., user feedback) to content service 102 in the form of quality of service (QoS) event messages (i.e., service evaluating a quality of service). The QoS event message may include an event type (i.e., event type) that identifies the type of event for which the event message is transmitted. The QoS event message further includes a user identifier (e.g., device identifier and/or customer identifier) (i.e., a user identifier), session identifier, device type, Internet Service Provider (ISP), timestamp, Uniform Resource Locator (URL) that identifies a source of the content item that is accessed by device 200, and signal strength);  
a network evaluation server coupled to the network, the network evaluation server including a network evaluation application stored in non-transitory memory and executable by a network processor (The art teaches in Col 3 lines 60-67 and Col. 4 line 1 the computing environment in which a media content service 102 provides content via network 104 to a variety of client devices (106-1 through 106-5). Content service 102 may conform to any of a wide variety of architectures such as, for example, a services platform deployed at one or more co-locations, each implemented with one or more servers 103. Further, the art teaches in Col. 8 lines 16-27 that as QoS event messages are received by content service 102, content service 102 updates QoS logs with information from the QoS event messages, where each of the QoS logs aggregates the information from the QoS messages for the corresponding session (308). The information recorded in the QoS logs may indicate, for each session, whether playback of the corresponding video title was successful. i.e., the content service 102 is an evaluation server) configured to:  
for each of the events:  
obtain the endpoint data from the plurality of endpoint devices (The art teaches in Col. 8 lines 4-5 that the content service (102) receives Quality of Service (QoS) event messages from the client devices (i.e., endpoint devices)).
Xuan doesn’t explicitly disclose that service data evaluating a quality of service of the network is a service score; the server is configured to: when the service score does not exceed a threshold service score for the event type, assign a fail indication; determine a network score based on (i) a first number of user identifiers associated with at least one failed event and (ii) a second total number of user identifiers associated with the events; and output an indication of the network score.
However, Patra discloses:
service data evaluating a quality of service of the network is a service score; and when the service score does not exceed a threshold service score for the event type, assign a fail indication (The art teaches in Parag. [0048] that the QoS is a measurement of the overall performance of a service, such as a multimedia service, telephony, computer network or the like. The QoS is the overall performance observed by the users in the MBSFN service area of the network. Further, the QoS is determined based on at least one QoS parameters such as higher popularity index of the MBMS service, packet loss, bit rate (i.e., service score), throughput, transmission delay, jitter, or the like. A QoS issue (i.e., failure) is identified based on a bad/low QoS value. The bad QoS may be indicated by, for example, one or more QoS parameters (i.e., service score) falling above or below a predetermined threshold (i.e., the service score for the Evolved Multimedia Broadcast Multicast Service is below a threshold). In an instance, the QoS issue is identified based on a failover connection associated with an eMBMS service such as disconnection of the eMBMS service, reconnection of the eMBMS service, failure of the eMBMS service, or the like).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Patra. This would be convenient to provide an organized method to indicate when a failure should be detected.  
Comeaux discloses:
determine a network score based on (i) a first number of user identifiers associated with at least one failed event and (ii) a second total number of user identifiers associated with the events (Col. 4 lines 39-49, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1-2; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record. The alert-generating systems and apparatuses may execute one or more alert generation models that generate a fraud probability score for apparent fraudulent events. The art teaches generating an alert based on alert probability score. i.e., it is known in mathematics that the probability of a failed event(s) is calculated by the number of failed event(s) divided by the total number of events)); and output an indication of the network score (Fig. 2 (210, 212); (The art teaches generating an alert based on alert probability score)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
   
Claim 3. 	Xuan in view of Patra and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to determine the network score when a total number of events exceeds a threshold number of events.  
		However, Comeaux discloses wherein the network evaluation server is configured to determine the network score when a total number of events exceeds a threshold number of events (Col. 12 lines 18-27; (The art teaches that the alert-generating server monitors or otherwise subscribe to fraudulent and/or authentication events generated and published by the server (e.g. payment server). The payment server communicate the fraudulent and/or authentication events with the alert-generating server over the network, using any number compatible data formats and protocols. The fraudulent and/or authentication events may indicate a status of payments transactions, such as an irregular transaction amount is identified above a threshold amount)).     
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
 
Claim 4. 	Xuan in view of Patra and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to determine the network score for events occurring within a predetermined period of time.  
		Comeaux discloses wherein the network evaluation server is configured to determine the network score for events occurring within a predetermined period of time (Col. 4 lines 62-67 and Col. 5 line 1; (The art teaches that the alert-generating systems and apparatuses sort the fraudulent events according to a priority, based on the relative fraud probability scores. Also, the alert-generating systems and apparatuses update the fraud probability scores of the fraudulent events periodically as more fraudulent events are detected and received from one or more fraud detection servers)).   
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
 
Claim 6. 	Xuan in view of Patra and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is further configured to: identify one or more subsections of the network; and for each subsection of the network, determine a subsection score based on a number of failed events associated with the subsection and a total number of events associated with the subsection.
However, Comeaux discloses wherein the network evaluation server is further configured to: 
		identify one or more subsections of the network (Col. 4 lines 28-38; (The art teaches that the alert-generating server generate alerts based on inputs from one or more servers that are operable to track, monitor, and flag for potentially fraudulent and malicious network activity. The alerts contains various data fields indicating threats of fraud or attempts to penetrate an enterprise network, and indicating one or more particular users of the system associated with an alert (often the target of a type of fraud))); and 
for each subsection of the network, determine a subsection score based on a number of failed events associated with the subsection and a total number of events associated with the subsection (Col. 4 lines 39-61, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
  
Claim 7. 	Xuan in view of Patra and Comeaux discloses the system of claim 6, 
Xuan doesn’t explicitly disclose wherein the subsections comprise one or more of: distinct offices associated with the network; distinct regions of the network; distinct sub- networks of the network; and different services supported by the network
However, Comeaux discloses wherein the subsections comprise one or more of: distinct offices associated with the network; distinct regions of the network; distinct sub- networks of the network; and different services supported by the network (Col. 4 lines 28-38; (The art teaches that the alerts contains various data fields indicating threats of fraud or attempts to penetrate an enterprise network (i.e., offices associated with the network))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.

Claim 8. 	Xuan in view of Patra and Comeaux discloses the system of claim 6,   
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to determine the subsection score when the total number of events associated with the subsection exceeds a threshold number of events. 
However, Comeaux discloses wherein the network evaluation server is configured to determine the subsection score when the total number of events associated with the subsection exceeds a threshold number of events (Col. 12 lines 18-27; (The art teaches that the alert-generating server monitors or otherwise subscribe to fraudulent and/or authentication events generated and published by the server (e.g. payment server). The payment server communicate the fraudulent and/or authentication events with the alert-generating server over the network, using any number compatible data formats and protocols. The fraudulent and/or authentication events may indicate a status of payments transactions, such as an irregular transaction amount is identified above a threshold amount)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.    
 
Claim 9. 	Xuan in view of Patra and Comeaux discloses the system of claim 1,   
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to: compare the network score with a threshold network score and when the network score is below the threshold network score, output a supplementary indication that the network score is below the threshold network score.
However, Comeaux discloses wherein the network evaluation server is configured to: 
		compare the network score with a threshold network score (Col. 18 lines 20-31; (The art teaches that the alert-generating server compares the fraud probability score corresponding to the fraud event with a pre-defined threshold score)); and  
		when the network score is below the threshold network score, output a supplementary indication that the network score is below the threshold network score (Col. 18 lines 32-41; (The art teaches that upon determining that the alert probability score corresponding to the fraud event does not exceed the pre-defined threshold score, the alert-generating server generate one or more instructions to process a request associated with the fraudulent activity)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 

		Claim 10. 	Xuan discloses a method of evaluating a network comprising: 
		for each of a plurality of events on the network occurring at a plurality of endpoint devices coupled to the network, including input/output devices enabling users to interface therewith (The art teaches in Col. 3 lines 60-64 a computing environment in which a media content service 102 provides content via network 104 to a variety of client devices (106-1 through 106-5) (i.e., endpoint devices) associated with users. The art teaches in Col. 6 lines 19-33 that the device 200 (i.e., endpoint device) includes one or more memories (e.g., memory 210). Memory 210 includes non-transitory computer-readable storage media that may be any of a wide variety of types of volatile and non-volatile storage media. Memory 210 includes at least one operating system (OS) module 212 configured to manage hardware resources such as I/O interfaces 204 and provide various services to applications or modules executing on processor(s) 202. Further, the art teaches in Col. 6 lines 44-64 that the device 200 (i.e., endpoint device) may be configured to generate and transmit feedback to content service 102 in association with a content item that has been requested from the content service 102. In accordance with various implementations, feedback may be generated and transmitted to content service 102 during playback of the content item. The feedback may indicate the quality of the service experienced by device 200 during playback of the content item), generating, using a plurality of event quality monitoring applications stored in non- transitory memory and executable by a plurality of endpoint processors, end point data for each event, including an event type, a user identifier to identify the user of the endpoint device, and a service data evaluating a quality of service of the network during the event, based on at least one of user feedback, latency, jitter, packet loss and a codec used (The art teaches in Col. 6 lines 65-67 and Col. 7 lines 1 -26 that the device 200 may generate and transmit feedback (i.e., user feedback) to content service 102 in the form of quality of service (QoS) event messages (i.e., service evaluating a quality of service). The QoS event message may include an event type (i.e., event type) that identifies the type of event for which the event message is transmitted. The QoS event message further includes a user identifier (e.g., device identifier and/or customer identifier) (i.e., a user identifier), session identifier, device type, Internet Service Provider (ISP), timestamp, Uniform Resource Locator (URL) that identifies a source of the content item that is accessed by device 200, and signal strength): 
		obtaining, by a processor, the event point data for each event from each of the plurality of endpoint devices (The art teaches in Col. 8 lines 4-5 that the content service (102) receives Quality of Service (QoS) event messages from the client devices (i.e., endpoint devices)).
		Xuan doesn’t explicitly disclose that service data evaluating a quality of service of the network is a service score; when the service score does not exceed a threshold service score for the event type, assigning, by the processor, a fail indication indicative of a failed event; determining, by the processor, a network score for the network based on (i) a number of failed events and (ii) a total number of plurality of events; and outputting an indication of the network score. 
However, Patra discloses that service data evaluating a quality of service of the network is a service score; when the service score does not exceed a threshold service score for the event type, assigning, by the processor, a fail indication indicative of a failed event (The art teaches in Parag. [0048] that the QoS is a measurement of the overall performance of a service, such as a multimedia service, telephony, computer network or the like. The QoS is the overall performance observed by the users in the MBSFN service area of the network. Further, the QoS is determined based on at least one QoS parameters such as higher popularity index of the MBMS service, packet loss, bit rate (i.e., service score), throughput, transmission delay, jitter, or the like. A QoS issue (i.e., failure) is identified based on a bad/low QoS value. The bad QoS may be indicated by, for example, one or more QoS parameters (i.e., service score) falling above or below a predetermined threshold (i.e., the service score for the Evolved Multimedia Broadcast Multicast Service is below a threshold). In an instance, the QoS issue is identified based on a failover connection associated with an eMBMS service such as disconnection of the eMBMS service, reconnection of the eMBMS service, failure of the eMBMS service, or the like).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Patra. This would be convenient to provide an organized method to indicate when a failure should be detected.
Comeaux discloses determining, by the processor, a network score for the network based on (i) a number of failed events and (ii) a total number of plurality of events (Col. 4 lines 39-49, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1-2; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record. The alert-generating systems and apparatuses may execute one or more alert generation models that generate a fraud probability score for apparent fraudulent events. The art teaches generating an alert based on alert probability score. i.e., it is known in mathematics that the probability of a failed event(s) is calculated by the number of failed event(s) divided by the total number of events)); and outputting an indication of the network score (Fig. 2 (210, 212); (The art teaches generating an alert based on alert probability score)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 

Claim 11. 	Xuan in view of Patra and Comeaux discloses the method of claim 10, 
Xuan doesn’t explicitly disclose wherein determining the network score comprises: filtering the plurality of events to obtain events occurring during a predetermined period of time; and determining the network score for the network during the predetermined period of time.
However, Comeaux discloses wherein determining the network score comprises: filtering the plurality of events to obtain events occurring during a predetermined period of time; and determining the network score for the network during the predetermined period of time (Col. 4 lines 62-67 and Col. 5 line 1; (The art teaches that the alert-generating systems and apparatuses sort the fraudulent events according to a priority, based on the relative fraud probability scores. Also, the alert-generating systems and apparatuses update the fraud probability scores of the fraudulent events periodically as more fraudulent events are detected and received from one or more fraud detection servers)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.     
 
Claim 12. 	Xuan in view of Patra and Comeaux discloses the method of claim 10,
Xuan doesn’t explicitly disclose wherein determining the network score comprises: identifying a first number of users experiencing at least one failed event based on user identifiers associated with the failed events; identifying a second number of users experiencing at least one event based on user identifiers associated with the plurality of events; and determining the network score based on (i) the first number of users and (ii) the second number of users.  
However, Comeaux discloses wherein determining the network score comprises: identifying a first number of users experiencing at least one failed event based on user identifiers associated with the failed events; identifying a second number of users experiencing at least one event based on user identifiers associated with the plurality of events; and determining the network score based on (i) the first number of users and (ii) the second number of users (Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 
 
Claim 14. 	Xuan in view of Patra and Comeaux discloses the method of claim 10, 
Xuan doesn’t explicitly disclose wherein determining the network score is performed when the total number of events exceeds a threshold number of events. 
However, Comeaux discloses wherein determining the network score is performed when the total number of events exceeds a threshold number of events (Col. 12 lines 18-27; (The art teaches that the alert-generating server monitors or otherwise subscribe to fraudulent and/or authentication events generated and published by the server (e.g. payment server). The payment server communicate the fraudulent and/or authentication events with the alert-generating server over the network, using any number compatible data formats and protocols. The fraudulent and/or authentication events may indicate a status of payments transactions, such as an irregular transaction amount is identified above a threshold amount)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.   
 
Claim 16. 	Xuan in view of Patra and Comeaux discloses the method of claim 10,
Xuan doesn’t explicitly disclose the method further comprising: identifying one or more subsections of the network; for each subsection of the network, determining a subsection score based on a number of failed events associated with the subsection and a total number of events associated with the subsection; and outputting an indication of the subsection score for each of the one or more subsections of the network.
However, Comeaux discloses the method further comprising: 
identifying one or more subsections of the network (Col. 4 lines 28-38; (The art teaches that the alert-generating server generate alerts based on inputs from one or more servers that are operable to track, monitor, and flag for potentially fraudulent and malicious network activity. The alerts contain various data fields indicating threats of fraud or attempts to penetrate an enterprise network, and indicating one or more particular users of the system associated with an alert (often the target of a type of fraud))); 
for each subsection of the network, determining a subsection score based on a number of failed events associated with the subsection and a total number of events associated with the subsection (Col. 4 lines 39-61, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)); and 
outputting an indication of the subsection score for each of the one or more subsections of the network (Col. 4 lines 39-61, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record. The art teaches generating an alert based on alert probability score)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.  

Claim 20. 	Xuan in view of Patra and Comeaux discloses the method of claim 16,  
Xuan doesn’t explicitly disclose the method further comprising: subdividing at least one of the one or more subsections into one or more subdivisions; and for each subdivision, determining a subdivision score based on a number of failed events associated with the subdivision and a total number of events associated with the subdivision.
However, Comeaux discloses the method further comprising:  
subdividing at least one of the one or more subsections into one or more subdivisions (Col. 4 lines 28-38; (The art teaches that the alert-generating server generate alerts based on inputs from one or more servers that are operable to track, monitor, and flag for potentially fraudulent and malicious network activity. The alerts contains various data fields indicating threats of fraud or attempts to penetrate an enterprise network (i.e., subsection of a network), and indicating one or more particular users of the system associated with an alert (often the target of a type of fraud))); and 
for each subdivision, determining a subdivision score based on a number of failed events associated with the subdivision and a total number of events associated with the subdivision (Col. 4 lines 39-61, Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 

Claim 22. 	Xuan in view of Patra and Comeaux discloses the system of claim 1,  
Xuan further discloses wherein the service data is based on user feedback indicating quality of the event (The art teaches in Col. 6 lines 65-67 and Col. 7 lines 1 -26 that the device 200 may generate and transmit feedback (i.e., user feedback) to content service 102 in the form of quality of service (QoS) event messages (i.e., service evaluating a quality of service). The QoS event message may include an event type (i.e., event type) that identifies the type of event for which the event message is transmitted. The QoS event message further includes a user identifier (e.g., device identifier and/or customer identifier) (i.e., a user identifier), session identifier, device type, Internet Service Provider (ISP), timestamp, Uniform Resource Locator (URL) that identifies a source of the content item that is accessed by device 200, and signal strength).
Xuan doesn’t explicitly disclose that service data evaluating a quality of service of the network is a service score. 
However, Patra discloses service data evaluating a quality of service of the network is a service score (The art teaches in Parag. [0048] that the QoS is a measurement of the overall performance of a service, such as a multimedia service, telephony, computer network or the like. The QoS is the overall performance observed by the users in the MBSFN service area of the network. Further, the QoS is determined based on at least one QoS parameters such as higher popularity index of the MBMS service, packet loss, bit rate (i.e., service score), throughput, transmission delay, jitter, or the like).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Patra. This would be convenient to provide an organized method to indicate when a failure should be detected.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux, and in view of Kakani et al. (Pub. No. US 2020/0106660), hereinafter Kakani.
 	 
Claim 2. 	Xuan in view of Patra and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to determine the network score according to equation (1-(F/T))* 100, wherein F 2represents the first number of user identifiers associate with at least one failed event and T represents the second total number of user identifiers associated with the events.
However, Comeaux discloses wherein the network evaluation server is configured to determine the network score according to probability equation is based the number of user identifiers associate with at least one failed event and the total number of user identifiers associated with at least one event  (Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.
Xuan in view of Comeaux doesn’t explicitly disclose a probability equation (1-(F/T))*100, wherein F represents the first number associate with at least one failed event and T represents the second total number associated with the events.
However, Kakani discloses a probability equation (1-(F/T))*100, wherein F represents the first number associate with at least one failed event and T represents the second total number associated with the events (Parag. [0029]; (The art teaches that a statistical power is inversely related to beta where beta is the probability of making a Type II error (power=1-beta) (i.e., beta is the probability for a failed event) (i.e.., equivalent to 1-(F/T), wherein beta is equivalent to F/T). Note: The number of failed event (F) divided by the total number of events (T) would represent how many failed event occur which is an element to determine the probability, which would be equivalent to beta (i.e., F/T))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan in view of Comeaux to incorporate the teaching of Kakani. This would be convenient to aid in troubleshooting issues and outages in a network (Parag. [0002]). 
 
Claim 13. 	Xuan in view of Patra and Comeaux discloses the method of claim 12, 
Xuan doesn’t explicitly disclose wherein determining the network score is based on equation (1-(F/T))*100, wherein F represents the first number of users, and T represents the second number of users.
However, Comeaux discloses wherein determining the network score according to probability equation is based the number of user identifiers associate with at least one failed event and the total number of user identifiers associated with at least one event  (Col. 10 lines 48-67, Col. 11 lines 1-10, and Fig. 1; (The art teaches that when a system server determines that a user fails multiple times to authenticate himself or herself as valid and recognized user of the system, the system server transmit potential fraudulent event (including data associated with the event comprising multiple times failed authentication) to the alert-generating server. The alert-generating server then executes an alert-generation model to determine an alert probability score for this event. The alert-generation model executed by the alert-generating server calculates the alert probability score for this event based on details regarding any previous history of the user for failed authentication events, and whether a device ID from which the user is attempting to log in matches with user device data. The set of one or more acceptable and authorized device IDs of the user (i.e., user identifiers) are predetermined to satisfy a safety acceptability threshold required by the system and stored in a user record)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.  
Xuan in view of Comeaux doesn’t explicitly disclose a probability equation (1-(F/T))*100, wherein F represents the first number of users, and T represents the second number of users.
However, Kakani discloses a probability equation (1-(F/T))*100, wherein F represents the first number of users, and T represents the second number of users. (Parag. [0029]; (The art teaches that a statistical power is inversely related to beta where beta is the probability of making a Type II error (power=1-beta) (i.e., beta is the probability for a failed event) (i.e.., equivalent to 1-(F/T), wherein beta is equivalent to F/T). Also, it is known in the art that the number of failed event (F) divided by the total number of events (T) would represent how many failed event occur which is an element to determine the probability)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan in view of Comeaux to incorporate the teaching of Kakani. This would be convenient to aid in troubleshooting issues and outages in a network (Parag. [0002]).

		Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux, and in view of Langton et al. (Pub. No. US 2016/0294851), hereinafter Langton. 

Claim 5. 	Xuan in view of Patra and Comeaux discloses the system of claim 1, 
Xuan doesn’t explicitly disclose wherein the network evaluation server is configured to one or more of: generate a report including the indication of the network score; generate an alarm at an output device associated with the server when the network score is below a threshold network score; and send a message to a client device including the network score and/or the alarm.   
However, Comeaux discloses wherein the network evaluation server is configured to one or more of: generate a report including the indication of the network score; generate an alarm at an output device associated with the server; and send a message to a client device including the network score and/or the alarm (Col. 5 lines 5-8 and Fig. 2 (210, 212); (The art teaches generating an alert based on alert probability score. The art teaches generating an alert based on alert probability score. The art also teaches that analyst computers query and fetch the alerts from a database and present the alerts to be addressed by an analyst)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues.     
Xuan in view of Comeaux doesn’t explicitly disclose generating an alarm when the network score is below a threshold network score. 
		However, Langton discloses generating an alarm when the network score is below a threshold network score (Parag. [0050], Parag. [0066], and Parag. [0072]; (The art teaches that a security device 220 may generate a network activity score for network activity associated with client device 210, and may determine that the network activity score satisfies a threshold. The art teaches that the security device generates, for each client device, a network activity score representing a measure of similarity of network activity of each client device to the network activity profile. Based on comparing the network activity scores to a threshold (e.g., a 75% match), security device identifies the client devices as being infected. The security device provides, to administrator device, a notification regarding the infected client devices, and, as shown by reference number, the notification is displayed as an alert on administrator device. further, the art teaches that satisfying a threshold may refer to a value being less than the threshold)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan in view of Comeaux to incorporate the teaching of Langton. This would be convenient to determine whether the malicious file is operating on a client device of the set of client devices (Parag. [0012]). 
Claim 15. 	Xuan in view of Patra and Comeaux discloses the method of claim 10,
Xuan doesn’t explicitly disclose wherein outputting the indication of the network score comprises one or more of: generating a report including the indication of the network score; generating an alarm at an output device when the network score is below a threshold network score; and sending a message to a client device including the network score and/or the alarm.  
However, Comeaux discloses wherein outputting the indication of the network score comprises one or more of: generating a report including the indication of the network score; generating an alarm at an output device; and sending a message to a client device including the network score and/or the alarm (Col. 5 lines 5-8 and Fig. 2 (210, 212); (The art teaches generating an alert based on alert probability score. The art also teaches that analyst computers query and fetch the alerts from a database and present the alerts to be addressed by an analyst)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan to incorporate the teaching of Comeaux. This would be convenient to determine an alert probability score to generate a notification to resolve the issues. 
Xuan in view of Comeaux doesn’t explicitly disclose generating an alarm when the network score is below a threshold network score. 
		However, Langton discloses generating an alarm when the network score is below a threshold network score (Parag. [0050], Parag. [0066], and Parag. [0072]; (The art teaches that a security device 220 may generate a network activity score for network activity associated with client device 210, and may determine that the network activity score satisfies a threshold. The art teaches that the security device generates, for each client device, a network activity score representing a measure of similarity of network activity of each client device to the network activity profile. Based on comparing the network activity scores to a threshold (e.g., a 75% match), security device identifies the client devices as being infected. The security device provides, to administrator device, a notification regarding the infected client devices, and, as shown by reference number, the notification is displayed as an alert on administrator device. further, the art teaches that satisfying a threshold may refer to a value being less than the threshold)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Xuan in view of Comeaux to incorporate the teaching of Langton. This would be convenient to determine whether the malicious file is operating on a client device of the set of client devices (Parag. [0012]). 

   Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux, in view of Doddala et al. (Pub. No. US 2018/0308001), hereinafter Doddala, and in view of Thapliya et al. (Pub. No. US 2015/0281026), hereinafter Thapliya. 
   
Claim 18. 	Xuan in view of Patra and Comeaux discloses the method of claim 16, 
The combination doesn’t explicitly disclose the method further comprising, when the total number of events associated with the subsection is below a threshold number of events, assigning the subsection score to be NULL, and when the total number of events associated with the subsection is below a threshold number of events, assigning the subsection score to be 100%.  
		However, Doddala discloses when the total number of events associated with the subsection is below a threshold number of events, assigning the subsection score to be NULL (Parag. [0051]; (The art teaches that if the number of events is less than the threshold number, the metric is converted into a feature value of zero (i.e., NULL))). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Doddala. This would be convenient for ensuring smooth IT operations, managing troubleshooting problems, and detecting anomalous activity in the IT infrastructure (Parag. [0003]).
		Thapliya discloses when the total number of events associated with the subsection is below a threshold number of events, assigning the subsection score to be 100% (Parag. [0059] and Fig. 6 (d); (The art teaches that if the number of packet loss events is 2, which is less than the threshold y, the packet loss event recorded. Fig. 6(d) shows an indication using binary “1” (i.e., equivalent to 100%) to indicate the number of packet loss events)).  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Thapliya. This would be convenient for accurately calculating the bandwidth by substituting a packet loss rate (Parag. [0006]).
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xuan (Patent. No. US 9,681,163), in view of Patra et al. (Pub. No. US 2020/0213814), hereinafter Patra, in view of Comeaux et al. (Pat. No. US 10,878,428), hereinafter Comeaux, and in view of Minhazuddin et al. (Pub. No. US 2004/0073641), hereinafter Minhazuddin. 
			
Claim 21. 	Comeaux in view of Murthy discloses the system of claim 1,  
The combination doesn’t explicitly disclose wherein the service score for a Voice of Internet Protocol (VoIP) call includes a rating factor computed based on latency, jitter, packet loss, and a codec used during the VoIP call. 
However, Minhazuddin discloses wherein the service score for a Voice of Internet Protocol (VoIP) call includes a rating factor computed based on latency, jitter, packet loss, and a codec used during the VoIP call (Parag. [0031] and Parag. [0034]; (The art teaches a session monitor includes in memory a statistic collection agent to collect and store information from the end points, a network reconfiguration agent to reconfigure resources of the network to meet QoS requirements for a session, and a database comprising statistics and other information collected from the end points. Other components of the session monitor can include those currently available in products such as VoIP Monitoring Manager.TM. by Avaya, Inc. Further, the art teaches that the user can obtain information regarding each end point, information regarding specific RTP sessions between end points (e.g., whether or not a session end point triggered the detailed monitoring state, the end point triggering the detailed monitoring state, when the detailed monitoring state was triggered, the codec used, the RSVP status, the session start and end times, the communications controller with which the end point is registered), and a list of sessions with levels of jitter, jitter buffer delay, latency, available bandwidth, and/or packet loss above certain user-defined levels)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Minhazuddin. This would be convenient for determining when a problem is occurring in order to take a snapshot of the network; and taking a snapshot of the network attributes at the instant that the voice quality degraded will aid in instantaneous troubleshooting of the network (Parag. [0009]).



























   Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. White (US 2020/0366569) – Related art in the area of monitoring performance of a service level of a service; (Parag. [0504], systems and methods for using an error budget for monitoring performance of a service level of a service. A plurality of services can be executing to handle or process a plurality of requests from different requestors (e.g., endpoints, clients). An intermediary device can be disposed between the plurality of services and the plurality of requestors or end points to monitor the requests from the plurality of requestors to the plurality of services and/or between the services. Each of the services can be assigned a service level indicating a quality of service the respective service is to maintain in handling the requests from the plurality of requestors. Each service level can include or be assigned an error budget. The error budget can include a threshold corresponding to a length or amount that a service can be down or be allowed to be down in responding or handling one or more requests without falling below the service level of the service).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442